Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1,2,5 is/are rejected under 35 U.S.C. 103 as being uppatentable over Luo et al 8,820,145.
	As to claim 1, Luo et al 8,820,145 teach (Figures 1,2) a unit, including: 

    PNG
    media_image1.png
    742
    832
    media_image1.png
    Greyscale
The driving motor 14 is provided with the tension sensor 16 for balancing and detecting torque though 
	Luo does not state that the tension sensor employs a strain gauge; and does not call for the tension sensor to be fixed to the fixed member.
	As to claim 1, it is well known that tension sensors employ strain gauges to accurately measure tension, suggestive of a strain gauge type sensor to accurately measure the tension, and accordingly determine torque therefrom.  Consistency is measure of viscosity, though no weight could be given to the preamble.  Finally, it would have been obvious to support/connect the tension sensor to the fixed member because one of ordinary skill would recognize that the sensor 16 must be absolutely fixed relative to the fixed member 8,6 so that the linear strand of the sensor 16 will consistently remain in a proper position so that the tension (and thus, torque) measurents will be consistent/accurate over many measurements. 
As to claims 2,5, Luo’s consistometer like all such consistometers are used to evaluate consistency, viscosity, flow characteristics.  Also, it is well known to employ processors to automatically control measuring apparatuses, suggestive allowing push of a button to actuate Cuo’s motor, and finally calculate/display a value of consistency as a function of the measured tension measurement.








Claim(s) 1,2,5 is/are rejected under 35 U.S.C. 103 as being uppatentable over Toyo 038520 (1449).
As to claim 1, Toyo teaches a viscometer including: 	

    PNG
    media_image2.png
    883
    1007
    media_image2.png
    Greyscale


The driving motor 17 is provided with the load detector22 that measures a force proportional to the anti-torque applied to the rotor 9.  The motor case 17 is rotatably hinged (note bearings 18) to the fixed member, and thus rotates.  


	Yoyo does not state that the gauge employs a strain gauge; and does not call for the gauge to be fixed to the fixed member.
	As to claim 1, it is well known that load detectors 22 employ strain gauges to accurately measure tension, suggestive of a strain gauge type sensor to accurately measure the load.  Finally, it would have been obvious to support/connect the gauge 22 to the fixed member because one of ordinary skill would recognize that the sensor 22 must be absolutely fixed relative to the fixed member so that the gauge 22 will consistently remain in a proper position so that load measurents will be consistent/accurate over many measurements. 
As to claims 2,5, it is well known to employ processors to automatically control elements of measuring apparatuses, suggestive allowing push of a button to actuate Toyo’s motor, and finally calculate/display a value of viscosity a function of the load measurement.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakai et al WO 03044489 teach employing a computer 40 to control a motor, detect torque of that motor, calculate and display results of viscometer.

Claims 3,4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861